                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 UNITED STATES OF AMERICA,                   )         CASE NO. 1:20-cr-821
                                             )
                        PLAINTIFF,           )         JUDGE SARA LIOI
                                             )
 vs.                                         )
                                             )         ORDER
 TIMOTHY LILLARD,                            )
                                             )
                                             )
                       DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Carmen E. Henderson Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Timothy

Lillard and enter a finding of guilty against defendant. (Doc. No. 20.)

       On March 25, 2020, the government filed a Complaint against defendant and on

December 3, 2020 an Indictment was filed. (Doc. Nos. 1, 9.) On February 25, 2021, this

Court issued an order assigning this case to Magistrate Judge Henderson for the purpose

of receiving defendant's guilty plea. (Doc. No. 16.)

       On March 30, 2021, a hearing was held in which defendant entered a plea of guilty

to Count 1 of the Indictment, charging him with Felon in Possession of Firearm and

Ammunition, in violation of 18 U.S.C. Section 922(g)(1) and 924(a)(2). Magistrate Judge

Henderson received defendant's guilty plea and issued a Report and Recommendation

("R&R") recommending that this Court accept the plea and enter a finding of guilty. (Doc.

No. 20.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.
       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea, that

he understands his constitutional rights, that he is aware of the consequences of entering a

plea, and that there is an adequate factual basis for the plea. The Court further finds that

the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the defendant's

plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Count 1 of the Indictment.

       The sentencing will be held on July 16, 2021 at 10:00 a.m.

        IT IS SO ORDERED.



 Dated: July 14, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE
